Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I and Species II (FIG. 3D) pertaining to claims 1-4, 6-11 and 14-16 in the reply filed on 7 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 12-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April 2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 reciting “the extraction layer comprises a material selected from the group consisting of polymers, glasses and oxides” duplicates limitations in line 11 of claim 9. Dependent claim 14 does not appear to further limit the limitations recited in independent claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-4, 6-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “high UV transmissive material” renders the claim indefinite because it is unclear what constitutes “high UV transmissive”. The relative term “high” is indefinite since it is unclear what is it being compared to. How “high” required to be considered “high”.
Claim 1 reciting “a precisely dimensioned gap” renders the claim indefinite because it is unclear what is considered a “precisely dimensioned gap”. It is unclear what dimensional characteristics are required and what values are considered “precisely dimensioned”.
Claim 1 reciting “the lens” in line 8 renders the claim indefinite for lacking antecedent basis. It is unclear if “the lens” recited in line 8 is the same as the “lens” recited in line 9. 
Claim 3 reciting “high UV resistance” renders the claim indefinite because it is unclear what constitutes “high UV resistance”. The relative term “high” is indefinite since it is unclear what is it being compared to. How “high” required to be considered “high”.
Claim 9 reciting “a thickness t approximately equal to the height H minus the height h” renders the claim indefinite because it is unclear what does “approximately equal” means. The degree of tolerance is not clearly defined. Furthermore, based on Applicant’s disclosure, the thickness t of the extraction layer 52 (see FIG. 3C-3E) would have to be greater than H-h (see FIG. 3B). If t=H-h, then there would not exist a space between the lens 38 and layer 52 in which a sealing layer 54 is present (see FIG. 3G). Claim 9 specifically recites “a lens sealing layer between the lens and the dam (last line), which contradicts t=H-h. The thickness t has to be greater than H-h by at least the thickness of the lens sealing layer. 

Claim 15 reciting “high UV resistance” renders the claim indefinite because it is unclear what constitutes “high UV resistance”. The relative term “high” is indefinite since it is unclear what is it being compared to. How “high” required to be considered “high”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 2017/0256680 A1 (Liu).

    PNG
    media_image1.png
    253
    349
    media_image1.png
    Greyscale


a substrate 30 comprising a dam 34 (reflector cup, ¶ 33);
a LED die 1 bonded to the substrate 30 inside the dam 34 and configured to emit UV radiation (¶ 16) from a radiation emitting surface;
an extraction layer 62 covering the radiation emitting surface of the light emitting diode (LED) 1, the extraction layer 62 comprising a transparent and “high UV transmission material” that does not degrade with UV radiation (non-degrading when exposed to UV, ¶ 51-52) and forms a “precisely dimensioned gap” (as best understood, corresponding to the thickness of layer 62) between “the lens” 60 and the LED die 1;
a lens 60 bonded to the extraction layer 62; and
a lens sealing layer (adhesive material not shown, ¶ 54) between the lens 60 and the dam (optic 60 may rest on the top flat surface of support 30 outside sloped sidewall, ¶ 54).
No particular “extraction layer” has been claimed that would structurally distinguish over Liu’s encapsulant material 62.

In re claim 2, Liu discloses (e.g. FIG. 2-4) the substrate 30 comprises a ceramic (¶ 46) and the extraction layer 62 comprises a material selected from the group consisting of polymers, glasses and oxides (e.g. silicone, ¶ 51).

In re claim 3, Liu discloses (e.g. FIG. 2-4) the extraction layer 62 comprises an inorganic polymer, an organic polymer, or a hybrid polymer having a “high UV resistance” (e.g. non-UV degrading silicone, ¶ 51).
 
In re claim 4, Liu discloses (e.g. FIG. 2-4) the extraction layer comprises a material selected from the group consisting of fluorinated polymer, hybrid polymers, and polymers having light stabilizer additives (silicone with particles such as Al-2-O3, Teflon, AL or TiO2, ¶ 45).

In re claim 6, Liu discloses (e.g. FIG. 4) extraction layer 62 only covers the radiation emitting surface of the LED die 1 (¶ 52). 

In re claim 7, Liu discloses (e.g. FIG. 2) the substrate 30 comprises a ceramic (¶ 46) and the dam 34 (reflector cup of body 30) comprises a ceramic portion of the substrate 30.

In re claim 8, Liu discloses (e.g. FIG. 13) the dam 120 comprises a deposited metal on the substrate 70 (metal reflective wall 120 attached to 70, ¶ 58). 

In re claim 9, Liu discloses (e.g. FIGs. 2-6) a UV LED package comprising:
a ceramic substrate 30 (body below line 31 in FIG. 2, ¶ 46) comprising a top side metal layer 38,39, a back side metal layer 35,36, conductive vias (vias not shown, ¶ 43) and a dam 34 (body above line 31 in FIG. 2) having a height H (above line 31 in FIG. 2) on the ceramic substrate 30;
a LED die 1 bonded to the substrate inside the dam 34 in electrical communication with the top side metal layer 38,39, the LED die 1 configured to emit UVC radiation having a wavelength of 100-280 nm (¶ 16) from a radiation emitting surface, the LED die 1 having a height h measured from the top side metal layer 38,39, with the height h less than the height H (since LED 1 does not protrude over the wall 34);
an extraction layer 62 on the radiation emitting surface of LED die 1 having a thickness t “approximately equal” to the height H minuses the height h (as best understood, the thickness of encapsulant 62 between the lens 60 and LED 1 is considered equal to the difference in heights H-h between the dam 34 and the LED 1), the extraction layer 62 comprising a polymer, a glass or an oxide material (e.g. silicone, ¶ 51) covering the radiation emitting surface of the LED die 1; 
a lens 60 bonded to the extraction layer 62; and

No particular “extraction layer” has been claimed that would structurally distinguish over Liu’s encapsulant material 62.

In re claim 10, Liu discloses (e.g. FIG. 4) the thickness t is less than 50 µm (encapsulant material 62 over the UVLED 1 is 50 µm or less, ¶ 51).

In re claim 11, Liu discloses (e.g. FIG. 4) the lens 60 can be any suitable shape including hemispherical, elliptical or parabolic (¶ 49).  As best understood, the claimed “lens has a 30, 60, 90, 120 or 140 degree shape” does not distinguish over Liu’s lens 60.

In re claim 14, Liu discloses (e.g. FIG. 2-4) the extraction layer 62 comprises a material selected from the group consisting of polymers, glasses and oxides (silicon, ¶ 51).

In re claim 15, Liu discloses (e.g. FIG. 2-4) the extraction layer 62 comprises an inorganic polymer, an organic polymer, or a hybrid polymer having a “high UV resistance” (e.g. non-UV degrading silicone, ¶ 51).
 
In re claim 16, Liu discloses (e.g. FIG. 2-4) the extraction layer comprises a material selected from the group consisting of fluorinated polymer, hybrid polymers, and polymers having light stabilizer additives (silicone with particles such as Al-2-O3, Teflon, AL or TiO2, ¶ 45).


Claims 1-4, 7, 9, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. US 2017/0263817 A1 (Hirano). 

    PNG
    media_image2.png
    448
    469
    media_image2.png
    Greyscale

In re claim 1, Hirano discloses (e.g. FIGs. 13-14) a UV LED package comprising:
a substrate 30 comprising a dam 40;
a LED die 1 bonded to the substrate 30 inside the dam 34 and configured to emit UV radiation (Abstract, ¶ 45) from a radiation emitting surface;
an extraction layer 35 covering the radiation emitting surface of the light emitting diode (LED) 1, the extraction layer 35 comprising a transparent and “high UV transmission material” that does not degrade with UV radiation (UV resistance, ¶ 128-130) and forms a “precisely dimensioned gap” (as best understood, corresponding to the thickness of layer 35) between “the lens” 36 and the LED die 1;
a lens 36 bonded to the extraction layer 35; and
a lens sealing layer (bonding agent, ¶ 136) between the lens 36 and the dam 34.
No particular “extraction layer” has been claimed that would structurally distinguish over Hirano’s resin 35 formed of same materials as the extraction layer disclosed by Applicant. 

2O3, ¶ 124) and the extraction layer 35 comprises a material selected from the group consisting of polymers, glasses and oxides (¶ 129).

In re claim 3, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises an inorganic polymer, an organic polymer, or a hybrid polymer having a “high UV resistance” (¶ 129).

In re claim 4, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises a material selected from the group consisting of fluorinated polymer, hybrid polymers, and polymers having light stabilizer additives (¶ 129).

In re claim 7, Hirano discloses (e.g. FIG. 14) the substrate 30 comprises a ceramic (AlN, Al2O3, ¶ 124) and the dam 34 comprises a ceramic portion of the substrate 30.

In re claim 9, Hirano discloses (e.g. FIGs. 13-14) a UV LED package comprising:
a ceramic substrate (lower portion having thickness D2 as shown in FIG. 14B; AlN, Al2O3, ¶ 124) comprising a top side metal layer 32,33, a back side metal layer 37,38, conductive vias (penetration electrodes, not shown, ¶ 124) and a dam 34 having a height H (equals to D1-D2) on the ceramic substrate;
a LED die 1 bonded to the substrate inside the dam 34 in electrical communication with the top side metal layer 32,33, the LED die 1 configured to emit UVC radiation having a wavelength of 100-280 nm (¶ 1-2,149) from a radiation emitting surface, the LED die 1 having a height h measured from the top side metal layer 32,33, with the height h less than the height H (since LED 1 does not protrude over the wall 34);

a lens 36 bonded to the extraction layer 35; and
a lens sealing layer (bonding agent, ¶ 136) between the lens 36 and the dam 34.
No particular “extraction layer” has been claimed that would structurally distinguish over Hirano’s resin 35 formed of same materials as the extraction layer disclosed by Applicant. 

In re claim 11, Hirano discloses (e.g. FIG. 13) the lens 36 a semi-spherical shape (¶ 124). As best understood, the claimed “lens has a 30, 60, 90, 120 or 140 degree shape” does not distinguish over Hirano’s semi-spherical shaped lens 36.

In re claim 14, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises a material selected from the group consisting of polymers, glasses and oxides (¶ 129).

In re claim 15, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises an inorganic polymer, an organic polymer, or a hybrid polymer having a “high UV resistance” (¶ 129).

In re claim 16, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises a material selected from the group consisting of fluorinated polymer, hybrid polymers, and polymers having light stabilizer additives (¶ 129).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. US 2020/0152822 A1 (Dirscherl) in view of Park et al. US 2012/0326193 A1 (Park). 

    PNG
    media_image3.png
    205
    242
    media_image3.png
    Greyscale

In re claim 1, Dirscherl discloses (e.g. FIGs. 1-10) a UV LED package comprising:
a substrate 3 comprising a dam 10;
a LED die 2 bonded to the substrate 3 inside the dam 10 and configured to emit UV radiation (¶ 137) from a radiation emitting surface 2a;
an extraction layer 7 covering the radiation emitting surface 2a of the light emitting diode (LED) 2, the extraction layer 7 comprising a transparent and “high UV transmission material” that does not degrade with UV radiation (UV stable fluoropolymer, ¶ 142,149) and forms a “precisely dimensioned gap” (as best understood, corresponding to the thickness of layer 7) between “the lens” 11 and the LED die 2;
a lens 11 bonded to the extraction layer 7.

Dirscherl discloses attaching the lens 11 (¶ 127). Dirscherl does not explicitly disclose a lens sealing layer between the lens 11 and the dam 10.
However, Park discloses a LED package (e.g. FIG. 17) comprising a LED 10 mounted inside dam 202, covered by resin layer 280, wherein the dam 202 may be formed of a metal, and wherein a lens 270 is bonded to the resin layer 280. Park further discloses (e.g. FIG. 22) sealant layer 290 is provided between the lens 270 and the dam 202 to improve adhesion and prevent contaminants from entering (¶ 109). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a lens sealing layer between Dirscherl’s lens 11 and metal dam 10, such as the sealant layer 290 taught by Park, to improve bonding and block infiltration of contaminants as taught by Park. 

In re claim 2, Dirscherl discloses (e.g. FIG. 4) the substrate 3 comprises a ceramic (Al2O3, ¶ 106) and the extraction layer 7 comprises a material selected from the group consisting of polymers, glasses and oxides (fluoropolymer, ¶ 142).

In re claim 3, Dirscherl discloses (e.g. FIG. 9) the extraction layer 7 comprises an inorganic polymer, an organic polymer, or a hybrid polymer having a “high UV resistance” (fluoropolymer, ¶ 142).

In re claim 4, Dirscherl discloses (e.g. FIG. 9) the extraction layer 7 comprises a material selected from the group consisting of fluorinated polymer, hybrid polymers, and polymers having light stabilizer additives (fluoropolymer, ¶ 142).



In re claim 9, Dirscherl discloses (e.g. FIGs. 1-10) a UV LED package comprising:
a ceramic substrate 3 (Al2O3, ¶ 106) comprising a top side metal layer (connection portions 4a,5a on top surface of carrier 3), a back side metal layer (connection portions 4a,5a on bottom surface of carrier 3), conductive vias (connection portions 4a,5a penetrating through carrier 3) and a dam 10 having a height H on the ceramic substrate 3;
a LED die 2 bonded to the substrate 3 inside the dam 10 in electrical communication with the top side metal layer (connection portions 4a,5a on top of carrier 3), the LED die 2 configured to emit UVC radiation having a wavelength of 100-280 nm (¶ 9) from a radiation emitting surface 2a, the LED die 2 having a height h measured from the top side metal layer 4a,5a, with the height h less than the height H (since LED 2 does not protrude over the dam 10);
an extraction layer 7 on the radiation emitting surface 2a of LED die 2 having a thickness t “approximately equal” to the height H minuses the height h (as best understood, the thickness of layer 7 between the lens 11 and LED 2 is considered equal to the difference in heights H-h between the dam 10 and the LED 2), the extraction layer 7 comprising a polymer, a glass or an oxide material (fluoropolymer, ¶ 142) covering the radiation emitting surface 2a of the LED die 2; 
a lens 11 bonded to the extraction layer 7. 
No particular “extraction layer” has been claimed that would structurally distinguish over Dirscherl’s fluoropolymer layer 7 formed of same materials as the extraction layer disclosed by Applicant. 
Dirscherl discloses attaching the lens 11 (¶ 127). Dirscherl does not explicitly disclose a lens sealing layer between the lens 11 and the dam 10.


In re claim 11, Dirscherl discloses (e.g. FIG. 10) attaching the lens 11 (¶ 127). As best understood, the claimed “lens has a 30, 60, 90, 120 or 140 degree shape” does not distinguish over the shape of Dirscherl’s convex lens 11.

In re claim 14, Dirscherl discloses (e.g. FIG. 1-10) the extraction layer 75 comprises a material selected from the group consisting of polymers, glasses and oxides (fluoropolymer, ¶ 142).
In re claim 15, Dirscherl discloses (e.g. FIG. 1-10) the extraction layer 7 comprises an inorganic polymer, an organic polymer, or a hybrid polymer having a “high UV resistance” (fluoropolymer, ¶ 142).

In re claim 16, Dirscherl discloses (e.g. FIG. 1-10) the extraction layer 7 comprises a material selected from the group consisting of fluorinated polymer, hybrid polymers, and polymers having light stabilizer additives (fluoropolymer, ¶ 142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815